ORDER

PER CURIAM
Juanita McKee (“Plaintiff’) appeals from the trial court’s judgment, following a jury trial, entered in favor of Stanley Convergent Security Solutions (“Defendant”) and against Plaintiff. Plaintiff submitted her personal injury case on a breach of contract theory, alleging she suffered injuries in a November 6, 2006 house fire when an alarm system she purchased from Respondent failed to sound an alarm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).